Deaderick, C. J.,
delivered the opinion of tbe court.
' Lawson was convicted of perjury and is now in the penitentiary, and has presented the record and prays for writ of error to reverse the judgment.
The indictment sufficiently sets out the court in which the alleged false oath was taken, and that defendant was sworn by an officer authorized to administer oaths, and describes the judicial proceeding in which the oath was taken and testimony given, and that the matter alleged to be false was material.
Defendant, as the indictment alleges, testified before the grand jury that he bad bought a pint of whiskey of Fanny Chambers, who had no license to sell, whereupon she "was presented and tried, and defendant on her trial swore he had not bought any whiskey from her, but she gave him some.
The indictment, with full and proper averments, charged and set out the oath taken before the grand jury and testimony given, and proceeds to negative the testimony in the following language: “ and which said swearing was material to the point under investigation by the grand jury, and was knowingly, maliciously, feloniously, willfully, deliberately, absolutely and corruptly false, and the said Edward Lawson then and there well knew the same to be so false in point of fact when he deposed to it.”
At the common law, the general averment that defendant swore falsely, would not be sufficient, it be*314ing deemed essential that tbe words of the false swearing should be expressly and in terms contradicted. 3 Am. Cr. L., sec. 259. But we have statutory enactments intended to simplify and abbreviate the prolixity of the common law form of indictments.
Experience has shown how difficult it is, in the hurry of the duties of his office, for the attorney-general to avoid mistakes, esjiecially in drawing an indictment for perjury in the common law form. Our-Code provides, sec. 5114, as to all indictments, that the facts constituting an offense, shall be charged in concise language, without prolixity or repetition.
And as to perjury, it specially provides that it is sufficient to give the substance of the controversy or-matter in respect to which the offense was committed, and in what court or before whom the false oath was taken; and that the coürt or person, before whom it was taken had authority to administer it, “with proper allegations of the falsity of the matter on which the perjury is assigned.” ■ Section 5130.
This, we think, has been all done “in ordinary and concise language,” and as explicitly and intelligibly expresses a charge of perjury, as the most prolix and technical common law indictment could do.
And while we do not recommend a hasty departure from long used and approved forms, our experience satisfies us that cautious and well-considered changes which simplify, and at the same time preserve the substance of such forms, are subservient to the ends of justice. We think, therefore, the indictment in this case is a substantially good one, containing as it does *315proper and distinct allegations of the falsity of the matter which is set out as constituting the false swearing.
It is argued that the evidence does not support the finding of the jury. Without discussing at length this proposition, we deem it sufficient to say, that we are satisfied with the correctness of the verdict and judgment, and the . writ of error will be refused.